COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00442-CV


IN THE INTEREST OF A.J.,
A CHILD

                                   ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                       MEMORANDUM OPINION1

                                    ----------

      Appellant J.J. appeals from the trial court’s permanency hearing order

signed September 29, 2011 in the underlying case filed by the Texas Department

of Family and Protective Services.2    On November 8, 2011, we notified the

parties that we were concerned that this court may lack jurisdiction over this

appeal because the permanency hearing order appears to be neither a final

judgment nor an appealable interlocutory order.   We indicated that this case

      1
      See Tex. R. App. P. 47.4.
      2
       Appellant has also filed a notice of appeal from the trial court’s final
judgment. That appeal remains pending. See In re A.J., No. 02-11-00517-CV
(Tex. App.—Fort Worth filed Dec. 22, 2011).
could be dismissed for want of jurisdiction if the parties did not show grounds for

continuing the appeal by November 18, 2011. As of this date, we have received

no response.

      Accordingly, because the permanency hearing order is neither a final

judgment nor an appealable interlocutory order,3 we dismiss this appeal for want

of jurisdiction,4 and we dismiss Appellant’s request for appointed counsel for this

appeal as moot.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 19, 2012




      3
         See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2011)
(listing appealable interlocutory orders); Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only
from a final judgment); In re J.D., 304 S.W.3d 522, 524, 527 (Tex. App—Waco
2009, no pet.) (holding order in suit affecting parent-child relationship
interlocutory and unappealable when intervention was pending).
      4
       See Tex. R. App. P. 42.3(a), 43.2(f).


                                        2